         Case 2:20-mj-08033-MTM Document 204 Filed 04/21/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9       In the Matter of the Extradition of Ali       No. 20-MJ-08033-PHX-MTM
         Yousif Ahmed Al-Nouri a/k/a Ali Youssef
10       Ahmed Al-Nouri, Ali Ahmed, Ali Yousif         ORDER
         Ahmed Al Noori, Ali Yousif Ahmed
11       Nouri, Ali Al-Daleme, Ali Yousif Ahmed
         Al-Mahmadi, Ali Yousif Ahmed, and Ali
12                     Yousif Nouri.
13
14            Before the Court is Defendant’s Second Motion to Continue Extradition Hearing
15   (doc. 194), filed April 15, 2021. Defendant requests a second six-month continuance of the
16   extradition hearing in this matter. The government opposes the motion. (Doc. 196).
17   Defendant asserts that the continuance is necessary because the public health conditions in
18   Iraq have “worsened” since Defendant’s last continuance request on December 2, 2021
19   (doc. 142), which the Court granted. (Doc. 159). According to Defendant, the worsening
20   conditions render impossible an investigation of the evidence presented by the government
21   on behalf of the government of Iraq in this extradition proceeding. The extradition hearing
22   is currently scheduled for May 25, 2021. (Doc. 177).
23            The Court denies the motion.1 Whether to grant a continuance is largely consigned
24   to the court’s discretion. Cf. Ungar v. Sarafite, 376 U.S. 575, 589 (1964) (“There are no
25   mechanical tests for deciding when a denial of a continuance is so arbitrary as to violate
26   1
       Defendant’s alternative request—that the Court bifurcate the extradition process between
     the “legal questions” and the probable cause issues (doc. 194 at 2-3)—is denied as well.
27   Many of the legal issues in this case, such as whether the political offense exception
     applies, are highly fact-dependent inquiries. See Quinn v. Robinson, 783 F.2d 776, 791 (9th
28   Cir. 1986) (“The political offense issue, in contrast to the determinations discussed above,
     is a mixed question of law and fact.”). Bifurcation of the hearing would not be helpful.
      Case 2:20-mj-08033-MTM Document 204 Filed 04/21/21 Page 2 of 3



 1   due process. The answer must be found in the circumstances present in every case,
 2   particularly in the reasons presented to the trial judge at the time the request is denied.”).
 3   In the extradition context, the Court has considered the interest the government has in
 4   fulfilling its treaty obligations with foreign states in a timely manner, the likelihood that
 5   granting the continuance will afford Defendant the relief sought, and the previous
 6   continuances and extensions granted in this case. (See docs. 17, 21, 33, 83, 159). The Court
 7   concludes that these considerations counsel against granting a continuance.
 8          Defendant identifies no specific evidence he seeks to collect and no specific
 9   witnesses he wishes to interview in Iraq. Defendant does not explain what evidence the
10   requested investigation might reasonably be expected to reveal, and how that evidence
11   would “explain away” probable cause rather than contradict evidence submitted by the
12   requesting foreign government; the Ninth Circuit makes clear that contradictory evidence
13   is not relevant to extradition proceedings. Santos v. Thomas, 830 F.3d 987, 992 (9th Cir.
14   2016). Instead, Defendant states in conclusory fashion that it is extremely improbable that
15   Defendant committed the charged acts, “which naturally and inevitably corresponds to a
16   higher likelihood that explanatory evidence that undermines probable cause will be located
17   during a competent investigation.” (Id. at 2). These unsupported representations are
18   insufficient to grant a second six-month continuance.
19          Additionally, Defendant misapprehends the role of this Court in an extradition
20   proceeding. An extradition proceeding is “not to be converted into a dress rehearsal for
21   trial.” Oen Yin-Choy v. Robinson, 858 F.2d 1400, 1407 (9th Cir. 1988), citing Emami U.S.
22   Dist. Court for the Northern Dist. Of California, 834 F.2d 1444, 1452 (9th Cir. 1987). The
23   Iraqi government is not required to put on a full trial and all evidence in this Court for the
24   Court to certify extradition. Santos, 830 F.3d at 991 (“Foreign states requesting extradition
25   are not required to litigate their criminal cases in American courts.”). The standard for
26   certifying extradition is whether “the evidence is sufficient to sustain the charge under the
27   provisions of the proper treaty or convention.” 18 U.S.C. § 3184; see also Santos, 830 F.3d
28   at 1000-01.


                                                 -2-
      Case 2:20-mj-08033-MTM Document 204 Filed 04/21/21 Page 3 of 3



 1          Defendant seeks a continuance to conduct an investigation that exceeds the scope
 2   of what is permissible in an extradition proceeding. In an extradition hearing, the defendant
 3   has no right to cross-examine witnesses or rebut evidence introduced by the prosecutor.
 4   Oen Yin-Choy, 858 F.2d at 1406-07, citing Messina v. United States, 728 F.2d 77, 80 (2d
 5   Cir. 1984). Impeachment of a witness is also not permitted. In re Extradition of
 6   Handanovic, 826 F. Supp. 2d 1237, 1239 (D. Or. 2011). The Magistrate Judge conducting
 7   the extradition “does not weigh conflicting evidence and make factual determinations” as
 8   to whether extradition is warranted. Id. Evidence such as the polygraph examination
 9   submitted by Defendant (doc. 194-2) in support of this motion is the sort of evidence that
10   is inadmissible at an extradition proceeding, because it is evidence that seeks to contradict
11   the evidence submitted by the requesting government.
12          Defendant argues in the motion that “[a]ll reasonable inferences that can be drawn
13   from available evidence point to a strong likelihood that the allegations against [Defendant]
14   are false.” (Doc. 194 at 2). However, the standard to certify extradition is satisfied if there
15   is “any evidence of probable cause,” Oen Yin-Choy, 858 F.2d at 1407 (internal quotations
16   omitted) (emphasis in original); that standard does not require uncontroverted evidence of
17   probable cause.
18          IT IS HEREBY ORDERED that Defendant’s Second Motion to Continue
19   Extradition Hearing (doc. 194) is denied.
20          Dated this 21st day of April, 2021.
21
22                                                              Honorable Michael T. Morrissey
23                                                              United States Magistrate Judge

24
25
26
27
28


                                                  -3-
